Opinión concurrente y de conformidad emitida por el
Juez Asociado Señor Hernández Denton.
La opinión que hoy emite la mayoría de este Tribunal representa, al fin, el reconocimiento por este Foro de que la problemática de la mujer maltratada no puede ser igno-rada o solapada durante mucho tiempo más.
Al resolver que es admisible el testimonio pericial sobre el “síndrome de mujer maltratada” como complemento de la defensa de legítima defensa, reconocemos la existencia de un problema grave de violencia contra la mujer y disi-pamos cualquier duda que surja respecto a la pasividad con la cual este Tribunal lo ha atendido.
Recientemente, examinamos el problema de violencia conyugal y la ineficacia de las instituciones jurídicas al ad-judicar controversias en las que están involucradas muje-res maltratadas. Conscientes de la problemática de la vio-lencia contra la mujer, exhortamos a los tribunales a tener mayor sensibilidad a las necesidades de estas víctimas:
Este Tribunal no debe asumir una actitud pasiva ante tan grave situación. Tampoco debemos ignorar que muchas mujeres víctimas del maltrato y de la violencia consideran que el pro-ceso judicial no atiende adecuadamente sus necesidades.
Conscientes de este grave problema social, nos corresponde el deber ineludible de asegurar que las instituciones judiciales sean instrumentos rápidos y efectivos para vindicar los dere-chos de las víctimas del maltrato y no un obstáculo adicional que impida que las mujeres recurran al sistema de justicia *953criminal. Pueblo v. Lacroix Correa, 127 D.P.R. 557, 565-566 (1990) opinión disidente.
También señalamos que estudios sociológicos llevados a cabo en Puerto Rico demuestran que “la poca probabilidad de castigo de ese comportamiento es un factor más en la larga lista de condiciones que inhiben a las mujeres de buscar remedio legal y social a esta forma de ataque a su persona”. R. Silva Bonilla, ¡Ay!, ¡Ay! amor: no me quieras tanto ... (el marco social de la violencia contra las mujeres en la vida conyugal), Centro de Investigaciones Sociales de la Universidad de Puerto Rico, pág. 34.
Recordemos que el problema de las mujeres que han caído en el círculo de violencia familiar o que han incorpo-rado o aprendido un comportamiento permanente de inde-fensión y luego matan a sus cónyuges, trasciende cualquier barrera académica, económica, religiosa y todos los esque-mas de organización social que hoy se conocen:
Battered women come from all types of economic, cultural, religious, and racial backgrounds. They are millionaires, and they are women on welfare; they are uneducated women, and they are practicing professionals with J.D.s and Ph.D.s; they are mothers, and they are childless; they are religious, and they are atheists; they live in rural areas, and in cities, and in small towns all over this country and all over the world. They are women like you. Like me. Like those whom you know and love. L. Walker, Terrifying Love: Why Battered Women Kill and How Society Responds, Nueva York, Harper and Row, 1989, págs. 101-102.
Sin embargo, y a pesar de que el problema está tan ge-neralizado,(1) el mismo no ha sido atendido adecuadamente. Es por esta razón que, en ocasiones extre-mas, a la mujer que es objeto de continuo abuso sexual, *954físico y sicológico no le queda otra salida que responder violentamente contra su cónyuge o compañero porque teme que su vida está en peligro. En estas circunstancias, la mujer está realmente entre la espada y la pared:
“There’s real Catch-22 for these women. The first or second time a woman seeks help, she’s told by law officials, priest, relatives, you name it, to go home and try to patch things up. So for the fourteenth time, she’s called a masochist for staying. there. And then when she shoots the guy, everyone’s shocked.” M. Heller, Washington Post, 4 de diciembre de 1977, pág. 1, en C. Cacy, The Battered Woman’s Syndrome Defense, 34 (Núm. 2) Univ. Kan. L. Rev. 337, 347 (1985-1986).
Es evidente que ante esta gravísima problemática, la persona maltratada que mata en su legítima defensa, al igual que la que invoca la defensa de estado de necesidad, incapacidad mental o cualquiera de las causas de inimpu-tabilidad o de exclusión de responsabilidad regulada en el Código Penal de Puerto Rico, merece la oportunidad de ofrecer la evidencia necesaria para que el juzgador de he-chos pueda dirimir si están presentes los requisitos para que opere la misma.
Para lograr este propósito, el testimonio pericial es crucial:
Expert testimony on battered women can serve four purposes in support of a self-defense claim. First, the expert can explain the cyclical nature of the battering relationship, which moves from the tension-building stage, to the violent stage, to the contrite, loving phase, and then begins again. ... Second, after interviewing the defendant, the expert can testify that the defendant fits within the class of battered women. ... Third, the expert’s testimony can substantiate the defendant battered woman’s claim that she honestly believed she needed to use deadly force. ... Finally, the expert can testify to the reasonableness of the defendant’s beliefs that the harm was imminent and that deadly force was justified. (Énfasis suplido.) Comen-tario, The Admissibility of Expert Testimony on the Battered Woman Syndrome in Support of a Claim of Self-Defense, 15 (Núm. 1) Conn. L. Rev. 121, 130-132 (1982-1983).
*955Cabe señalar que la norma que hoy adoptamos no esta-blece que la única forma de presentar prueba del síndrome es mediante testimonio pericial. Para tratar de establecer que está presente dicho fenómeno sicológico es permisible cualquier evidencia pertinente que sea admisible según nuestro ordenamiento probatorio, siempre y cuando se den las circunstancias requeridas por la opinión mayoritaria, a saber: que se establezca que se está realmente ante una mujer maltratada y que se dé “dentro del contexto, y como complemento, de la prueba sobre defensa propia Opi-nión mayoritaria, pág. 946.
Por otro lado, la opinión emitida hoy no debe interpre-tarse como un estímulo a los abogados de defensa para que levanten el síndrome como causa de exclusión de respon-sabilidad dentro de la legítima defensa de forma viciosa e indiscriminada cada vez que se encuentran con una mujer que ha dado muerte a su cónyuge o a la persona con quien sostiene una relación de pareja. Este, claramente, no puede ser el propósito.
No obstante, la opinión que emite la mayoría es de im-portancia en el reconocimiento del problema del abuso contra la mujer. Estamos enteramente conformes con ella y nos satisface grandemente el papel activo que hoy asume este Tribunal al atender tan severa situación.

(1) Se estima que alguna forma de violencia física ocurre en el 50 ó 60 por ciento de las parejas en Estados Unidos y que sólo 25 por ciento de los incidentes de vio-lencia son reportados a las autoridades. C. Cacy, The Battered Woman’s Syndrome Defense, 34 (Núm. 2) U. Kan. L. Rev. 337 (1985-1986).